 


109 HRES 463 : Of inquiry directing the Secretary of Homeland Security to provide certain information to the House of Representatives relating to the reapportionment of airport screeners.
U.S. House of Representatives
2005-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 108 
109th CONGRESS 
1st Session 
H. RES. 463 
[Report No. 109–259] 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2005 
Mr. Blumenauer (for himself, Mr. Holden, Ms. Hooley, Mr. Watt, Mr. Cooper, Mr. DeFazio, Mr. Wu, Mr. Lewis of Georgia, Mr. Menendez, Mr. Ford, Mr. Snyder, Mr. Grijalva, Mr. Pastor, and Mr. Terry) submitted the following resolution; which was referred to the Committee on Homeland Security 
 

October 28, 2005
Additional sponsors: Mr. Meeks of New York and Mr. Langevin 

 
October 28, 2005 
Reported adversely from the Committee on Homeland Security, referred to the House Calendar, and ordered to be printed 
 
RESOLUTION 
Of inquiry directing the Secretary of Homeland Security to provide certain information to the House of Representatives relating to the reapportionment of airport screeners. 
 
 
That the Secretary of Homeland Security is directed to furnish the House of Representatives, not later than 14 days after the date of the adoption of this resolution, all documents and records in his possession relating to the review of the screener allocation model of the Transportation Security Administration and the subsequent reapportionment of airport screeners employed by the Transportation Security Administration which was announced on or around July 26, 2005.  
 
 
October 28, 2005 
Reported adversely from the Committee on Homeland Security, referred to the House Calendar, and ordered to be printed 
